Title: To James Madison from Sylvanus Bourne, 27 July 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Consular Office of the U.S. Amsterdam July 27 1801.
					
					Capt. Pastorius from Philadelphia gave me a few days past two letters from the 

Department of State for Mr. Murray which I have duly sent on to Paris where he yet remains.  

I had yesterday a few lines from him in which he expresses encouraging hopes that an 

Exchange of Ratifications will take place in a few days & that he shall probably return to the 

Hague by the 5h. of Augt.
					The Affairs of Europe remain in the same uncertain & problematical position, as at 

the time I had last the honor to address you.  Whenever any event may arise which may give 

them a more decided turn & open a clearer prospect of the Issue I shall not fail to advise 

you thereof.  I am Sir, in great Respect Yr. Ob. Servt.
					
						S. Bourne
					
					
						Mr. Purviance Son of the Collector of Baltimore who has letters from your department for Mr. 

Murray has just arrived here.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
